In a divorce action, the plaintiff husband appeals, as limited by his brief, (1) from so much of an order of the Supreme Court, Westchester County (Rubenfeld, J.), dated September 3, 1981, as awarded the defendant wife temporary maintenance and child support, and (2) from so much of a further order of the same court, dated October 21,1981, as, upon reargument, adhered to the original determination. Appeal from the order dated September 3,1981 dismissed, without costs or disbursements. That order was superseded by the order granting reargument. Order dated October 21,1981 affirmed, insofar as appealed from, without costs or disbursements. A speedy trial is the most effective remedy to cure any inequity in a pendente lite award (Staples v Staples, 75 AD2d 598; Hahn v Hahn, 65 AD2d 782). Damiani, J. P., Lazer, Gulotta and O’Connor, JJ., concur.